Citation Nr: 0801023	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1964 
to December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Miami, Florida (the agency of original jurisdiction, or AOJ) 
which denied the appellant's application for enrollment in 
the VA healthcare system.

FINDINGS OF FACT

1.  The appellant does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).  

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c).  A veteran may apply to be 
enrolled in the VA healthcare system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

In this case, the veteran applied for enrollment in VA's 
health care system in December 2004.  Based upon his status 
as a nonservice-connected veteran and the financial 
information provided, he was assigned to priority group 8.  
The veteran does not disagree with the date of receipt of his 
application, but essentially contends that it is improper to 
deny him health care benefits as it was not the agreement the 
Army made with him when he was drafted.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  

As the law, and not the evidence of record, is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


